NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued February 23, 2017 
                                 Decided July 12, 2017 
                                             
                                         Before 
 
                              RICHARD A. POSNER, Circuit Judge 
                               
                              FRANK H. EASTERBROOK, Circuit Judge 
                               
                              DANIEL A. MANION, Circuit Judge 
 
 
 
No. 16‐3212 
 
MICHAEL J. ALDOUS,                                 Appeal from the United States District 
        Plaintiff‐Appellant,                       Court for the Northern District of 
                                                   Illinois, Western Division. 
        v.                                          
                                                   No. 3:15‐cv‐50145 
CITY OF GALENA, ILLINOIS, et al.,                   
        Defendants‐Appellees.                      Frederick J. Kapala, 
                                                   Judge. 
 
                                          O R D E R 
       
    Michael Aldous worked as a Plumbing and Rental Housing Inspector for the City of   
Galena, Illinois. After the City fired him, Aldous sued the City, its mayor, and the City 
Administrator, claiming they fired him for exercising his First Amendment rights by 
criticizing the City for failing to enforce code requirements and ignoring the Americans 
with Disabilities Act’s accessibility requirements. The district court dismissed the 
federal claims for failure to state a claim, holding that Aldous had spoken out in the 
course of his employment and thus his speech was not protected under the First 
No. 16‐3212                                                                                   2 
 
 
Amendment. The district court then refused to exercise supplemental jurisdiction over 
the state law claims. Aldous appeals. 
 
                                               I. 
                                                 
    Because this case comes to us on appeal from a motion to dismiss, we recite the facts 
in the light most favorable to the plaintiff. Roake v. Forest Preserve Dist. of Cook County, 
849 F.3d 342, 345 (7th Cir. 2017). According to Michael Aldous, the City of Galena went 
for many years without a building inspector. As a result, local contractors cut corners 
and failed to comply with many code provisions. In May 2013, the City hired Aldous as 
the City’s Plumbing Inspector; he was later appointed Rental Housing Inspector.   
         
    Aldous proved to be extremely competent in his dual‐inspector roles. Those jobs 
required him to review building permit applications for compliance with building and 
plumbing codes, as well as to conduct field inspections. Unfortunately for Aldous, his 
enforcement of the ordinances, especially after years of neglect, didn’t sit well with 
contractors and homeowners. Strict compliance with the Code provisions caused 
additional delays and extra costs. This led to many complaints to the City. 
         
    While the City allegedly received many complaints, there were several specific 
instances that especially rubbed the City the wrong way. First, when a new veterinary 
clinic was opening, Aldous refused to approve the proposed construction plans because 
they did not comply with the code provisions related to oxygen systems. As a result, 
Aldous granted the clinic only a temporary occupancy permit until the City Fire 
Inspector intervened and granted the clinic a variance from the code provisions. Aldous 
criticized this decision to both the Fire Inspector and the City Administrator, Terry 
Moran. 
         
    Second, according to Aldous, he frequently expressed concern to Moran that permits 
were being issued without the City ensuring that contractors were licensed. During 
these exchanges, Moran told Aldous to work with the contractors. He was concerned 
that Aldous’ strict code enforcement was causing friction with the various contractors 
and city employees.   
         
    Finally, when the City was renovating its old City Hall building for use as a police 
station, a contractor asked Aldous why the renovation plans were not ADA‐compliant.   
In turn Aldous and the contractor spoke with the City Engineer, who told the contractor 
No. 16‐3212                                                                               3 
 
 
to bid the project as‐is. The City apparently had relied on the architect who believed the 
City was only bound by the provision of the Illinois Accessibility Code.     
         
    Aldous later contacted the State of Illinois Capital Development Board. He inquired 
whether the City needed to comply with the federal ADA,which has more stringent 
requirements than the Illinois Accessibility Code. The Board confirmed that the ADA 
governed. Aldous also independently researched the issue and likewise concluded that 
the ADA governed the renovation. 
         
    Aldous then met with Moran, telling him that it was his duty to ensure compliance 
with the ADA. Aldous also informed Moran that the Illinois Capital Development 
Board had confirmed his understanding that the ADA governed the renovation. 
According to Aldous, Moran became visibly angry upon learning that Aldous had 
spoken with the Board. Aldous also had several heated discussions with the City’s 
building and electrical engineers, insisting in these conversations that the bathrooms 
needed to be ADA‐compliant.   
         
    In his role as Rental Inspector, Aldous likewise ran into enforcement problems. He 
regularly cited landlords for code violations and noted that earlier inspections had 
ignored the violations. When Aldous brought up the issue with Moran, Moran told him 
to work with the landlords. And on one occasion, in August 2014, the City Fire 
Inspector stepped in and reached a compromise with a landlord which Aldous believed 
was insufficient to address the code violation. 
         
    Moran asked Aldous to resign about a month later, but Aldous refused, saying that 
he was just doing his job. After meeting with the Mayor, Terry Renner, Moran fired 
Aldous, telling him: “I have talked with the City Attorney and the Mayor. Your strict 
enforcement of the codes has upset other City Inspectors, Galena property owners, and 
tradesmen in the community. Your employment as an inspector for the City is just not 
working out with us. Your employment is ended, effective immediately.”   
         
    Aldous responded by filing a lawsuit against Renner (the Mayor) and Moran (the 
City Administrator), alleging the defendants fired him in violation of his First 
Amendment rights. He also sought to hold the City liable under Monell v. New York City 
Dept. of Social Services, 436 U.S. 658 (1978), for the alleged violation of his First 
Amendment rights. Additionally, Aldous sued the defendants under several state law 
theories. The district court granted the defendants’ motion to dismiss the federal claims 
No. 16‐3212                                                                                 4 
 
and then declined to exercise supplemental jurisdiction over the remaining state law 
claims. Aldous appeals. 
         
                                                II. 
                                                  
    On appeal, Aldous argues that he sufficiently alleged a First Amendment claim for 
retaliation. To establish such a claim, a public employee must show his speech is 
constitutionally protected. That is, the speech must be made as a private citizen (rather 
than pursuant to official duties), and must involve a matter of public concern. Sigsworth 
v. City of Aurora, Ill., 487 F.3d 506, 510–11 (7th Cir. 2007). Specifically, “when public 
employees make statements pursuant to their official duties, the employees are not 
speaking as citizens for First Amendment purposes, and the Constitution does not 
insulate their communications from employer discipline.” Garcetti v. Ceballos, 547 U.S. 
410, 426 (2006). 
 
    In this case, the district court dismissed Aldous’ complaint because he alleged he 
was fired for speech made pursuant to his role as a Plumbing and Rental Property 
Inspector. This court reviews that determination de novo. Roake, 849 F.3d at 345.   
 
    The district court did not err in dismissing Aldous’ complaint. Aldous alleged he 
was fired for speaking out about code violations and the City’s failure to enforce the 
code, but all of that speech took place in the context of his official duties. He spoke to 
property owners whose buildings he was inspecting, to other inspectors, and to City 
employees and State officials from whom he sought guidance on his interpretation of 
the codes and the ADA.   
 
    In response, Aldous stresses that his speech concerned a matter of public concern—
the safety of citizens—and that he had no personal motive for discussing the code 
violations. But, under Garcetti, statements made pursuant to an employee’s official 
duties are not protected under the First Amendment. Simply put, “public employees 
have no cause of action under the First Amendment when they are disciplined for 
speaking pursuant to their official duties, even if the speech is on a matter of public 
concern.” Roake, 849 F.3d at 347. While Aldous has alleged that he was a dedicated and 
diligent employee, that apparently isn’t what the City wanted. So while Aldous may be 
able to state a state‐law whistleblower claim, his firing did not implicate his First 
Amendment rights. Under these circumstances, the district court properly dismissed 
Aldous’ First Amendment claim. 
 
No. 16‐3212                                                                                  5 
 
    The district court also properly dismissed Aldous’ Monell claim against the City 
because, without a viable First Amendment claim against the individual defendants, the 
City cannot be liable under Monell. Matthews v. City of East St. Louis, 675 F.3d 703, 709 
(2012). Finally, after dismissing the federal claims, the district court dismissed the state 
supplemental claims as well, but without prejudice, allowing Aldous to refile in state 
court. The district court acted well within its discretion in declining to exercise 
supplemental jurisdiction, given that Aldous still had time to file in state court and that 
the district court had not expended a great deal of judicial resources on this case.   
 
                                             III. 
                                                
    The City of Galena fired Michael Aldous from his job as Plumbing and Rental 
Housing Inspector apparently because Aldous insisted on doing his job. He was 
enforcing the city codes,and told his bosses as much. But because all of his speech 
occurred within the sphere of his job responsibilities, it is not protected speech for 
purposes of the First Amendment. Accordingly, the district court properly dismissed 
Aldous’ First Amendment claims against the Mayor and City Administrator. With no 
underlying claim, dismissal of the Monell claims was also appropriate and the district 
court did not err in refusing to exercise supplemental jurisdiction over the state law 
claims. We AFFIRM.